Citation Nr: 1549606	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  07-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right wrist disability.
 
2. Entitlement to service connection for a right knee disability.
 
3. Entitlement to service connection or a right ankle disability.
 
4. Entitlement to service connection for a bilateral hearing loss disability.
 
5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served from June 1956 to January 1960.  He also had additional service in the Air Force Reserves and Air National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2009 decision, the Board denied the claims of service connection for right wrist, right knee, and right ankle disabilities and remanded the claims for service connection for bilateral hearing loss disability and tinnitus.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) to the extent that his claims had been denied.  In February 2011, the Court vacated the Board's August 2009 decision and remanded the matter for further development and readjudication consistent with its memorandum decision. 

In August 2011, the Board remanded all of the Veteran's claims for additional development.  In a February 2013 decision, the Board denied the Veteran's claims for service connection for right wrist, right knee, right ankle, bilateral hearing loss disability, and tinnitus.  Subsequently, the Veteran appealed the decision to the Court.  In September 2013, the Court granted a Joint Motion for Remand (Joint Motion) vacating the February 2013 Board decision and remanding the matters to the Board for development consistent with the parties' Joint Motion.

In April 2014, the Board remanded all of the Veteran's claims for additional development.  Upon return to the Board, the claims were again remanded for noncompliance with the Board remand directives.  See February 2015 Board decision.  The requested development has been completed and the claims have been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right wrist disability, a right knee disability and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service.  Bilateral hearing loss is not attributable to service.  An organic disease of the nervous system was not manifest in service or within the one-year presumptive period following service.

2.  Tinnitus was not manifest during service.  Tinnitus is not attributable to service.  An organic disease of the nervous system was not manifest in service or within the one-year presumptive period following service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated during service and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Tinnitus was not incurred in or aggravated during service and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in February 2007, prior to the initial adjudication of the claims in September 2007.  The claim was last adjudicated in August 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's separation examination, service personnel records, VA treatment records and lay statements have been associated with the record.  

In June 2007, VA afforded the Veteran an audiological examination and in July 2014 and June 2015 subsequently obtained medical etiological opinions with respect to his hearing loss and tinnitus.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiner's knowledge of medical principles.  Noting that the 2007 VA examiner did not consider separation examination findings that were properly converted (as will be discussed more fully below), the Board does not consider the June 2007 medical opinion, but does consider the June 2007 examination findings (i.e. audiogram and history).  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that the Veteran's service treatment records are missing. The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board notes that some of the Veteran's service personnel records and his separation examination report are associated with the claims file.

With regard to efforts made to obtain service treatment records, in May 2007, the National Personnel Record Center (NPRC) informed the RO that the Veteran's service treatment records were likely destroyed in a fire.  In May 2007, the RO contacted the Veteran, who indicated that he did not have any of his service records.  In June 2009, the RO made a formal finding that the Veteran's service treatment records were unavailable for review.

In a response to a February 2010 inquiry, the Veteran provided dates for his service in the Arkansas Air National Guard, which was from November 1960 to June 1962.  In February and March 2010, the RO sent letters to the U.S. Air Personnel Center and asked for any records pertaining to the Veteran, to include National Guard Personnel Records.  In a March 2010 response, the Air Personnel Center indicated that it did not maintain such records, and the RO was directed to contact the NPRC.  In July 2010, the RO contacted the NPRC again and requested an investigation of all avenues to find service treatment and personnel records pertinent to the Veteran.  In a July 2010 response, the NPRC informed the RO that the records were fire-related, and there were no Air Force Records after January 18, 1960 for the Veteran.  All available personnel records, which consisted of just the Veteran's separation document, were mailed to the RO.  In a September 2010 response, the Arkansas Office of the Adjutant General verified the Veteran's service in the Arkansas Air National Guard and Air Force Reserves but indicated that no records pertinent to the Veteran were on file at that office.  

In the February 2011 memorandum decision, the Court instructed VA to attempt to obtain the Veteran's service personnel records and any existing records documenting treatment he received at the Bentwaters Air Base hospital in England.  In August 2011, the RO submitted a request for any records pertinent to the Veteran from the Defense Personnel Records Information Retrieval System.  In August 2011, the RO requested all personnel records from the NPRC.  In October 2011, the RO contacted the Veteran, who stated that he had his personnel file and would submit it.  In an October 2011 response, the NPRC indicated that the Veteran's personnel file was fire-related.  This response was again received in January 2012.  In January 2012, the RO made a formal finding that the Veteran's service personnel records did not exist and that further attempts to obtain them would be futile.

In December 2011, the Veteran submitted his copies of personnel records.  In January 2012, the Veteran provided the dates of his treatment for his claimed disabilities during service.  In October 2012, the RO sent this information to the NPRC to request any relevant records.  In an October 2012 response, the NPRC indicated that it had no such records and would be unable to find them, due to the 1973 fire.

The Board finds that all potential avenues have been exhausted to attempt to locate additional service personnel and treatment records pertinent to the issues of hearing loss and tinnitus.  Records from Bentwaters Royal Air Base hospital are not reasonably likely to be pertinent to the hearing loss and tinnitus claims, as explained further below.  There are no other possible requests to be made or locations that have not been searched for records, and any further attempts made to locate them would be futile.  In addition, the Veteran has been notified several times regarding the absence of his records and has submitted copies of records in his possession.  Therefore, the Board finds that VA's duty to assist with regards to obtaining relevant records has been met.

With respect to compliance with remand directives, the September 2013 Joint Motion noted, in relevant part, that neither the August 2007 VA examiner nor the Board converted the Veteran's separation audiogram from American Standards Association (ASA) units into International Organization for Standardization (ISO) units, which VA adopted in July 1966.  The Joint Motion also noted that the Board did not address the Veteran's assertions of continuity of tinnitus symptoms since his separation from service.  In the Joint Motion, the parties agreed that the Veteran's January 2013 statement could reasonably indicate an allegation of ongoing hearing loss and tinnitus ever since service.  Accordingly, remand was ordered to perform the conversion and to reconsider the hearing loss and tinnitus claims.

In compliance with the Joint Motion, the Board remanded the appeal in April 2014.  Such remand directed the AOJ to request hospitalization records from Bentwaters Air Base in England, and to obtain a clarifying opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  The remand requested that the examiner address a) the threshold shift at 4000 Hertz in the right ear on separation; and b) the Veteran's assertion of continuity of hearing loss and tinnitus symptoms since his separation from service, and c) his assertions of current tinnitus symptoms.  See January 2013 statement from Veteran.  The Board explained in the body of the remand that under applicable law, normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, and that the examiner should address this issue.  

The July 2014 VA audiological opinion was obtained in compliance with the April 2014 Board remand.  The opinion stated that the hearing level at 4000 Hz cannot be designated a "threshold shift" unless there is a baseline on which to compare it.  The examiner also stated that all hearing thresholds were within normal limits for current audiometric standards.

The February 2015 Board remand requested another medical opinion to address the use of the term "normal" to describe the Veteran's hearing at separation, and the Veteran's claims of hearing loss and tinnitus having continued since service.  In compliance, the June 2015 audiology opinion was obtained.  Therein, the examiner opined that the 25 dB result for the 4000 Hz frequency could represent a normal audiometric test/retest variability, and that according to "conventional audiometric standards" the Veteran's hearing was fully within normal limits at service separation.

The Board finds the above actions substantially comply with the Board and Court remand directives.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The examiner addressed the issue of threshold shift, calling it an inaccurate characterization without a baseline audiogram.  With respect to the notation that all hearing thresholds were normal, the examiner addressed the topic by noting that according to "conventional audiometric standards" the Veteran's hearing was fully within normal limits.  This implies that there may have been some level of hearing loss at service separation, but still within normal limits.   Additionally, the requirement to consider the Veteran's lay statements of continuity since service has been addressed in that the examiner noted that he took into consideration the lay statements.  

With respect to the directive to obtain the hospitalization records at Bentwaters Air Base, the Veteran has identified these records as being relevant to his claims of service connection for wrist, knee, and ankle, rather than to his hearing loss and tinnitus claims.  In its February 2011 decision, the Court held that the wrist, knee, and ankle claims were not inextricably intertwined with the hearing loss and tinnitus claims.  Accordingly, the Board's decision herein of the hearing loss and tinnitus claims, without awaiting further development of the Bentwaters Air Base records, is in substantial compliance with the prior remand directives. 

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  


In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

a.  Bilateral hearing loss

The Veteran claims that service connection is warranted for a bilateral hearing loss disability.  Specifically, he claims that he was exposed to acoustic trauma while serving as a weapons mechanic in service.  In a January 2013 statement, the Veteran asserted that he experienced extended times on the flight lines in aircraft flying from Europe to Africa and from the firing of 20mm aircraft machine guns. The statement continued that while in Africa, the 20mm guns needed to be bore sighted and were fired while the Veteran was approximately three feet in distance from them.  The Veteran claims that this caused severe ringing in his ears and hearing loss, from which he still suffers today.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The December 1959 separation examination audiogram revealed the following puretone thresholds as converted into ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
25
LEFT
5
0
0
0
0

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the December 1959 separation audiogram indicates some degree of hearing loss for the right hear at the 4000 Hz frequency, but not to a degree that qualifies as a disability under VA regulations.  The separation examination report notes that the Veteran denies all significant medical or surgical history, other than certain listed conditions which are unrelated to hearing.

In July 2007, the Veteran underwent a VA examination.  He indicated that he was a weapons mechanic and sustained significant noise exposure, primarily from aircraft.  Ear protection was not provided.  The Veteran further reported that after separation from active service in 1960, the Veteran continued to serve in the reserves and National Guard, where he was exposed to noise during drilling periods. He also had post-service noise exposure working on heavy equipment and hunting and shooting guns, all without ear protection.  He provided a three to four year history of bilateral progressive hearing loss and denied a history of tinnitus.  On examination, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
55
65
70
LEFT
10
10
45
65
65



The diagnosis was sensorineural hearing loss, bilaterally.  The results show that the Veteran has a level of hearing loss that is considered disabling pursuant to 38 C.F.R. § 3.385.

Upon Board remand, a July 2014 VA medical opinion was obtained.  Therein, the examiner reviewed the 2007 VA audiology examination, and repeated the history found in the examination records.  After review, the examiner opined that hearing loss is less likely than not caused by or the result of his military noise exposure.  The examiner cited the separation examination's normal findings and an Institute of Medicine (IOM) study entitled "Noise and Military Service - Implications for Hearing Loss and Tinnitus" as rationale.  The examiner reasoned that a shift cannot be designated by viewing one audiogram unless there is a baseline audiogram on which to compare the first.  The examiner also noted that the IOM study concluded that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  The examiner found that it is unlikely that such delayed effects occur.  The examiner further reasoned that it is incorrect to call the hearing threshold at 4000 Hz at separation a "hearing threshold shift" as previously noted, and that clearly the Veteran had very significant noise exposure since his military separation over 50 years ago.  According to the examiner, the Veteran's current hearing loss in the high frequencies is likely associated with his post-service occupational and recreational noise exposure and the effects of aging on hearing (presbycusis).

A June 2015 VA medical opinion was obtained after Board remand.  After reviewing the record, the examiner concluded that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale for the opinion was that, with respect to the 25 dB threshold reported in the separation examination and as converted to the ISO standard, the threshold difference could have represented normal audiometric test/retest variability.  The examiner further stated that according to conventional audiometric standards, the Veteran's hearing was fully within normal limits at service separation.  It is also a known fact that he has incurred substantial hearing loss for both ears at multiple frequencies in the years after his military noise exposure.  It is also known that the Veteran was exposed to significant occupational and recreational noise exposure after service separation.  The examiner further emphasized that he did note the Veteran's lay assertions in his statement.

Based on a review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  In that regard, the separation examination and the July 2014 and June 2015 VA medical opinions interpreting it are the most probative evidence.  The separation examination shows that, at separation from service, the Veteran's hearing would not qualify as a disability for VA purposes.  Moreover, while the 4000 Hz threshold value for the right ear represents some degree of hearing loss, it is only 5 dB greater than the normal hearing threshold of 20 dB indicated by Hensley v. Brown.  The VA examiner has twice indicated that such a result is within normal limits.

The lay statements of the Veteran that he suffered hearing loss in service and it has continued since service have been considered.  While laypersons are able to provide competent opinions regarding etiology in some cases, the Board finds that the opinions provided by the VA examiner in the July 2014 and the June 2015 medical opinions are the most probative.  In that regard, the examiner providing the opinions is a medical professional with specific training and expertise, whereas the Veteran lacks such training and expertise.  As such, the VA examiner's more reasoned and detailed opinions are more probative and are afforded more weight.  The examiner reviewed the claims file, which included the audiological examinations and the Veteran's statements regarding the history of his noise exposure, and provided an opinion supported by a stated rationale.  While most of the Veteran's service treatment records were not associated with the claims file, the examiner was able to review the separation examination report and he also considered all of the Veteran's reports as to noise exposure in rendering this decision.  The Board also notes that the objective evidence of the audiogram at separation contradicts the Veteran's lay assertions, further reducing the probative weight of the lay assertions.

The Board notes that all of the evidence was considered, and the VA examiner's opinions considered not only the separation examination results but the Veteran's credible statements regarding noise exposure and his four-year history of symptomatology in arriving at his conclusion.  Therefore, the opinions provided by the VA examiner is adequate and more probative than that provided by the Veteran or his representative.

Consequently, the preponderance of the evidence is against a finding of hearing loss in service.  Rather, the preponderance of the evidence shows that hearing loss did not manifest until many years after service.  Furthermore, the Board finds that organic disease of the nervous system was not noted during service and the Veteran did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).  In this regard, the one finding at 4000 Hz where there is some minor degree of lessened hearing is insufficient to be deemed a characteristic manifestation of sensorineural hearing loss.  See 38 C.F.R. § 3.303(b).  Rather, in this case, the medical evidence determined that the finding was normal.  Here the medical evidence is more probative than the guidance in Hensley.

With respect to whether a hearing loss disability was manifest to a compensable degree within one year of separation from service, the Board finds the Veteran's lay statements to any such effect are not competent evidence.  The determination of whether hearing loss meets VA standards to qualify as a hearing loss disability is not something capable of lay observation.  Furthermore, there is no indication that the Veteran is reporting a contemporaneous diagnosis that any prior hearing loss examination results met VA threshold standards, and, the symptoms he has reported regarding the one-year presumptive period after service are not supported by later medical professional testing.  Accordingly, the Veteran's lay statements are not competent evidence of a hearing loss disability to a compensable degree within one year of separation from service.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had hearing loss in service or an organic disease of the nervous system to a compensable degree within one year of separation from service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

b.  Tinnitus

With regard to the claim of entitlement to service connection for tinnitus, the Veteran's January 2013 statement asserts that he experienced "severe ringing in [his] ears" during service, and that he still suffers from this condition.

The service separation examination report notes that the Veteran denied all significant medical or surgical history, other than certain listed conditions which are unrelated to hearing.  In the July 2007 audiological evaluation, the Veteran denied that he had any history of tinnitus, and it was not diagnosed at that time.  

The July 2014 examiner noted that the Veteran had no complaint or report of tinnitus at the 2007 VA evaluation.  The examiner then opined that given that all hearing thresholds were within normal limits by current audiometric standards at service separation and that the Veteran has incurred very significant hearing loss for both ears over the many years since his military separation over 50 years ago, his claimed tinnitus is less likely than not caused by or the result of his military noise exposure. 

Although tinnitus is a disorder capable of lay observation, Charles v. Principi, 16 Vet. App. 370 (2002), the Board finds the Veteran's claims that he experienced tinnitus in service and that it continues today not to be credible.  This is because the Veteran's statements have been inconsistent as to the presence of tinnitus.  The Veteran denied pertinent history at service separation as indicated by the separation examination.  The Veteran also denied a history of the disorder during the July 2007 VA examination.  These statements are inconsistent with his other statements endorsing tinnitus symptoms, and thus credibility is not warranted.

There is no other evidence of record in the Veteran's favor in this regard.  As there is no credible evidence that tinnitus began in service, or within one year of separation from service, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Regrettably, the issues of service connection for a right wrist disability, a right knee disability, and a right ankle disability must again be remanded to the AOJ for the failure to comply with Board remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268   (1998).

In the April 2014 remand, the Board instructed the AOJ to: 

(1) Request all records of the Veteran's inpatient hospitalization records at Bentwaters Air Base from August 27, 1959, through the end of that year via PIES code C01; and, (2)  If no records are located through PIES code C01, then request inpatient records directly from the Royal Air Force Bentwaters, England from August 27, 1959, through the end of that year.  (Emphasis added).

The AOJ appropriately requested the hospitalization records via PIES code C01 and received a negative response in May 2014.  However, the AOJ did not proceed any further by requesting the records directly from the Bentwaters Air Base.  Thus, the Board remanded the matters again in February 2015 for failure to comply with remand directives.

The February 2015 Board remand directed the AOJ to "[r]equest all records of the Veteran's inpatient hospitalization records directly from the Royal Air Force Bentwaters, England from August 27, 1959, through the end of the year."  The AOJ did not do so.  Instead, the AOJ prepared a June 2015 Misdirected Development memorandum for the claims file.  In the memorandum, the AOJ accurately quoted the language of the remand directive calling for a request directly from the Royal Air Force.  However, the AOJ then found there to be a directive error, stating that: 

Evidence is already of record in c-file.  Please see Veteran's claim file "PIES Response" dated 8/15/2014.  NPRC provided a negative response for the above referenced records.  A final attempt letter was sent to the Veteran on 10/15/14 providing the negative response from NPRC.  A response regarding the unavailability of the records has already been received and is of record in c-file on 10/30/2014.

The referenced documents did not arise from requests to the Royal Air Force, Bentwaters, England, and no such request is in the claims file.  As the Board remand directives have been clear that the records must be requested directly from the Royal Air Force, and must not rest on PIES requests, the AOJ has failed to comply with the Board remand directives.  Therefore, remand is necessary in order to comply with the directives pursuant to Stegall.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all records of the Veteran's inpatient hospitalization records directly from the Royal Air Force Bentwaters, England from August 27, 1959, through the end of the year.  It is insufficient for the purpose of compliance with this remand directive to rely on a PIES request or other request to the NPRC.

2.  If a negative reply is received from the Royal Air Force or further efforts to obtain the records directly from the Royal Air Force would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3.  If records are obtained as a result of the above actions and the evidence so warrants, an addendum VA opinion should be obtained.

4.  Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


